DETAILED ACTION
This action is responsive to the Application filed 9/03/2019.
Accordingly, claims 1-18 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 13-14,17-18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon) 
	As per claim 1, Eryurek discloses a device engineering method comprising:
	synchronizing data of a plant network hierarchy (PNH – plant hierarchy – para 0025; module nodes, IO nodes, subnodes – para 0089-0090; Fig. 5-6; OPC hierarchy or tree - para 0092-0093, 0095-0097) and data of one or more registered devices (RD – SPM-enabled devices, save data to database 138 – Fig. 4; reads the SPM parameters and conditions form the devices … those parameters … stored to a database - para 0183), in a database (para 0076; Syncread all OPC items 132, save data to database 138 – Fig. 4; para 0112) in a device management system to a simulation application (see Note1), and
	executing, in a simulation mode (correlation values, baseline value … based on a simulation – para 0156; Fig. 25-26; application 40, execution application 42 … rules engine … collects data, block 294 … from database … receive SPM data … process variable data, simulation data – para 0179; detect abnormal condition based on simulation data - claim 24, pg. 24 – see Note1), at least one function of the device management system (application 40 – para 0143; Fig. 25-27; prevention system applications 38, 40, 42 - para 0074; Fig. 2) via communicating with one or more simulated devices (SD – field devices 60, 66 – paa 0075; collects or monitors … data … from field devives, communication server – para 0179; reads the SPM parameters and conditions from the devices via an OPC server – para 0183), while the device management system being not communicatively coupled (Note1: system comprised of applications specialized – para 0179,  - with rule engine, SPM blocks – para 0182-0183 – for diagnosis, viewing and collecting parameters from SPM-enabled or ADB equipped field devices – see devices 116, 108 - Fig. 4;  para 0080-0083, para 0101 - using simulation data associated with the statistic monitoring and rule engines – Fig. 38 - of the applications – Fig. 37-40 -  reads on management system implemented as devices having monitoring, simulation capabilities separate from the standard process plant controller – process controller, para 0178; para 0008, 0011 - for operating non-SPM enabled field devices )  to any physical control station configured to control  (see Note1) one or more physical field devices for a real plant;
	introducing parameters (devices with SPM enabled 116, SPM paramters 126 [Wingdings font/0xE0]  items to be monitored 128 – Fig. 4; parameters – para 0012, 0014) into the one or more simulated devices (SD – see simulation from above); and
	handling communication request (requesting application – para 0084; OPC browser, collect data from the field device -  para 0202) in the field device communication server (FDCS – communication server, para 0085; collects or monitors data from field devices, communication server – para 0179) to the one or more simulated devices (see sending request per Note2) in the plant network hierarchy (PNH – SPM blocks … ADBs, network 76, OPC communication server – para 0085) simultaneously comprise sending communication requests (check for Hot water liquid leak: message 360 – Fig. 40; check for Measurment Drift: message 376 – Fig. 41; message 382: check side, check pump, check loop, check temperature – Fig. 42 – Note2: configuration of message at a SPM/rule-based layer to inform relevant field devices to take preventive alert actions using a OPC commmunication server reads on simultaneous action of a OPC server in conveying the preventive action message to SPM-enabled devices being simulated  in the PNH) to the one or more simulated devices (SD) in the plant network-hierarchy (PNH)
	A) Eryurek does not explicitly disclose synchronizing plant network hierarchy (PNH) and data of one or more registered devices (RD), in a database (of device management system) to a simulation server
	Maturana discloses emulation data exchange interface comprising engine provided with cloud based service in connectivity with emulation of on-premises devices, where mapping of the emulation come from tag server (Fig. 13) operating with database of tag identifiers (para 0053, 0062) and set between the simulation host (industrial devices – simulation of an industrial sstem – Fig. 12) and a virtualized controller, the mapping between data points and virtualized I/O points of the controller as part of the simulation model (para 0076) in form of a MDL file to link the I/O points of the target devices with those  on the virtualized controller.  Hence, simulation server having configuration file designed to provide mapping of industrial controller (para 0029) in terms of virtualized simulation I/O points (para 0030-0031) of target industrial devices (field devices- see para 0034) for industrial expertise validation/ analytics is recognized.
	Eryurek discloses consideration of process parameters (SPM – para 0090) in support of configuration per effect of a read by server (OPC server – para 0090, 0092, 0096, 0100) in association with analyzing relationships among the SPM/ADB enabled devices in Eryurek, it entails that simulation configuraton provision can be initiated by a simulation service or OPC server (emphasis here), whereas data collected by Eryurek’s SPM system from simulation/diagnosis of field devices being ingested back (Eryurek: Fig. 4) in database entails SPM data synched back into database (para 0112, 0179) and that host devices other than field devices can be used to perform process monitoring and variable collection (Eryurek: para 0086) 
	Thus, based on the processing of ADB/SPM blocks from a server read (para 0085, 0200-0201) which enable block tags (para 0084, 0091-0094) to be analyzed during a configuration, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the data read back into a industrial devices database per Eryurek so that the effect of the read back would actually perform synchronization between a external or remote simulation server – such as the simulation service in Maturana, per use of a tag server – in accordance data collected from simulating one or more registered devices (RD), in a database (of device management system); because
	Support of a simulation of field devices via use of a remote assistance such as a simulation service equipped with prestored configuration, rules, hierachical relationship, I/O charts, constraints mapping similar to the ADB/SPM approach by Eryurek, in that this remote configuration can be serviced by a server host as set forth above, would benefit from a constant maintenance of simulation settings by a dedicated service -- management effect by this service in ensuring that the most updated configuration be available - where confidence in using a service can benefit from an trusted link between a simulation service and devices targeted for the industrial simulation that not only ensure trustiness over communication of proprietary data betwen the service (simulation server) and the industrial devices, but would also enable communication data returned from or directed to a simulation context to be a) protected against integrity, vulnerability attack or b) hidden under a virtualized implementation layer – as per Maturana virtualizing of plant controller and use of VM, Fig. 9 - which can also alleviate burden on network bandwidth usage and host platform allocation of physical storage.
	B) Nor does Eryurek explicitly disclose 
	(i) introducing virtual parameters into the one or more simulated devices (SD);
	(ii) simulating configurable device parameters, non-configurable device parameters; device status, with the one or more simulated devices (SD) generated from one or more device description files in the plant network hierarchy in the simulation server for the one or more registered devices.
	Parameters to collect and validate against diagnostics reference or rules in Eryurek’s diagnostics and statistics collecting system includes (*) configurable parameters (process configuration data, process variable data – para 0179), non-configurable device parameters (e.g. historical data, industry specific data, environment regulation data – para 0179; device information – para 0089), and device status data (output data, alarms, simulation data – para 0179).  Further, description information can be proffered as user option for configuring definition of an action related to severity of communication, maintenance or alert (para 0187) whereas diagnostic blocks (para 0080) comprising the Fieldbus ADB hierarchy and definition of the field devices (hardware/device information) can be read from an OPC server (para 0089-0090); hence, provision of description information (para 0187, 0191) and user’s parameterization from devices information and blocks description can be obtained from a server provisioninng part of Eryurek’s SPM/OPC simulation paradigm is recognized.
	Further, cloud-based simulation server having stored thereon simulation runtime configuration to maps a virtualized controller (para 0033, 0042-0043) I/O with the actual I/O of simulated devices in an industrial plant is shown in Maturana, using mappings of a tag server (para 0076; Fig. 12-13) where the cloud-based simulation service enables validation, predictive analysis, lifecycle monitoring of the on-premise devices of the industrial platform (para 0043) as well as virtual control design and validation as a service in the cloud (para 0085)
	Lutz also discloses Field Device Integration framework having externally provided simulation package (para 0022) per OPC linkage with FDI server (Fig. 2-3; para 0025) and user plug-in capability (para 0010-0011) coupled with FDI definition/description supporting UI preparation or parameterization (para 0024, 0027) of simulation logic to reproduce behavior (see Abstract; para 0014, 0025) of field devices underlying the FieldBus foundation simulation software tool.  Hence, field device behavior as simulated model by an external simulator engine having server provision of FDI package in terms of definition/description to assist plug-in configuration of a simulation logic via an interface discloses one or more simulated devices (SD) generated from one or more device description files from support of a simulation server as assisting the parameterizing context of target field devices (registered devices), the support including effect of introducing virtual parameters into the one or more simulated devices (SD) as set forth per use of virtualization in Maturana.
	Therefore, based on use of OPC server in Eryurek to provide stored description or relationships relating device information to network node relationships, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the OPC service support so that 1) one or more simulated devices (SD) are configured from a simulation layer (as per Lutz use of OPC-based server) per effect one or more device description files received as description files (per Lutz) or mappings (per Maturana) from a simulation server part of the plant network hierarchy, and 2) the parameterization per UI layer associated with OPC-based server would implement virtualization of components and parameters for introduction of these parameters into the one or more simulated devices (SD), the simulation including configuring the likes of process configuration data, process variable data, non-configurable device parameters in terms of historical data, industry specific data, environment regulation data, and device status data related to output data, alarms, simulation data as per (*); because
	a) virtualized parameters to be introduced with formulating of simulation variables or runtime capture settings into target field devices would enable physical resources information of a industrial plant to be hidden under a layer that is proprietary to and understood only by virtualization of a configuration layer, the infringement prevention aspect thereof alleviating size of discrete resources for sustaining a simulation behavior, averting a physical host machine from having to pre-allocate preventive measure against undesirable infringements to its physical data or assets; 
	b) use of pre-established network plant topology description or definition files as configuration assistance from a reliable server would benefit from a consistent maintenance of information by a dedicated service -- management effect by this service in ensuring that the most updated configuration be available - where trust afforded from a OPC verified service can benefit from a trusted link (such as OPC connectivity ) between provisioning platform or simulation servers and devices targeted for the industrial simulation that ensure integrity protection over content of proprietary data between the services (simulation server) and the industrial devices in a sense that this trusted communication scheme additionally instills a level of confidence into a code configuration context toward effect of utilizing or integrating device-related and industrial data, functional parameters with descriptive information supplied from the OPC server assistance. 
	C) Nor does Eryurek explicitly disclose executing simultaneous communication between the communication server and the simulated devices (in the plant hierarchy) as
	executing parallel communications from a communication request handling component (CRH) in the field device communication server (FDCS) to the one or more simulated devices (SD) in the plant network hierarchy (PNH) in the simulation server (SS) simultaneously,
	wherein the parallel communications comprise sending communication requests from the communication request handling component (CRH) to the one or more simulated devices (SD) in the plant network-hierarchy (PNH) in the simulation server (SS). 
	Use of request handling component can be viewed as a) a request transferring component integrated with the source platform initiator of outgoing message/request directed to field devices for communicating a functional command or for collecting a response therefrom, or b) as a separate component situated between a requesting source environment and a destination device or simulated platform, which is illustrated respectively from Nixon and Neil, as follows.
	Nixon discloses a HART protocol (para 0275) and UI device in communication with industrial equipment subjected under checklist verification (para 0114, 0116; Fig. 3) or simulation test (fail-safe condition – para 0082), in terms of a interactive layer (Fig. 6, 8, 11) for parameterizing work item/function to be performed (Fig. 4) by the equipment, the UI device configured to, in the event where a communication server is unavailable, transmit requests directly to  or receive data directly from the devices in the process plant, via a network (para 0280); hence request handling component affording bi-directional communication of action and response with industrial plant devices is recognized.
	Neil discloses a middleware communicator (middleware server 690 – Fig. 2; Fig. 12) situated within a dual-mode communication paradigm set between mobile devices(para 0104 ), a simulator module/tool (Figure 8, 10, 11) equipped with definition files (para 0105) and a target applications (para 0028, 0045), the middleware device acting as message server/mediator to communicate (transmit and receive – para 0046 ) simulation request, messages (para 0061-0062) or commands from the tool (tool 116 – Fig. 9; para 0089) or data sources (para 0059) to target applications (application 105 – para 0132) associated with the request-response paradigm (para 0060) over the data network (para 0056)
 	Therefore, based on definition and block description support in Eryurek from communication with a OPC or communication server and bi-directional request/response of a industrial plant SPM paradigm, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement communication between requesting sources and devices targeted for responding to the request in accordance to the SPM paradigm and simulation of field devices in Eryurek so that in line with a simulation flow and message passing thereof, simultaneous communication between the communication server and the simulated devices (in the plant hierarchy) include active effect of parallel communications from a communication request handling (CRH) component – as per Nixon and Neil – integrated with use of the industrial field devices support server (e.g. OPC communication server) and the one or more simulated devices in the plant network hierarchy (PNH) set as definition information stored and supplied by a simulation server (SS – per rationale A from above), the communication being carried out bi-directionally, the simultaneously performed functionality by the request hangding component (CRH as per Nixon and Neil) carried out in line with the parallel flow of the SPM/simulation communication, in terms of CRH actions that not only receive data from the field devices targeted by a SPM-enabled simulation, but also concurrently performs sending of requests (from the CRH) to the one or more simulated devices construed as (ADB) network-hierarchy or nodes relationships from definition files obtained from a simulation server (per rationale A from above ); because
	Provision of a message mediating component situated between sources of requests or commands related to a simulation flow and target devices as per the SPM network paradigm in Eryurek would support bi-directional transmission of data communicated between originator and recipients of requests, the provision by one dedicated request handling component as set forth above, would mitigate delay among the flow of request-response timelines as required for the simulation of nodes of a industrial network, would enable timely filtering, protocol mapping prioritization of processed packets for formulation of transmission message in accordance with rules of a protocol adapted to support networked operations of the industrial  plant; and
	provision of a dedicated request handling component in terms of request source platform would obviate strict dependency to a external communication server – as per Nixon, and use of a stand alone request handling component acting as a middleware – as per Neil - would decouple other industrial PNH servicing devices from the granular aspect of packet processing, classifying, filtering and prioritizing associated with permitting passage of the amount of bi-directional communication flow passed among the PNH paths established within a communication fabric that relies heavily upon protection of proprietary data passed between industrial plant devices and a designer platform or analytic server .
	As per claim 7, Eryurek discloses (device engineering method according to Claim 1), further comprising: 
	selecting one or more segments (para 0145-0147; time segment … mechanism for animating … to show how the differencs change … allow to user to view different time periods – para 0162; Fig. 29-31) in the simulated plant network hierarchy (SIMULATED PNB – Fig. 17-18; Fig. 25-28; monitoring SPM block, correlation value – para 0150, 0153-0154; para 0090-0091) in the simulation server (SS – refer to rationale A in claim 1).
	As per claim 9, Eryurek discloses device engineering method according to Claim 1, wherein the non- configurable device parameters are read-only device parameters and are unchangeable (e.g. historical data, industry specific data, environment regulation data – para 0179; device information – para 0089 – Note3: metadata described a device, as historical information, industry specifications and regulation data reads on unchangeable parameters).
	As per claim 10, Eryurek discloses device engineering method according to Claim 1, wherein the simulated device comprises:
	a manufacturer information (device manufacturer – para 0092-0094, 0096) which identifies a manufacturer of the one or more physical field devices;
	a device type information (para 0089-0090) which identifies a type (para 0104) of the one or more physical field devices;
	a device database (database 43 – Fig. 1) that stores one or more parameter property (rotating equipment, power generation, process variable data – para 0072; statistical data, abnormal situation – para 0074; on line process variable, status data – para 0076) retrieved from the one or more device description files (DD files); configuration values (setting, setpoint – para 0187; see parameter propery from above) of the simulated device; and parameter values (value 318 – Fig. 38; see setpoint from above) of the simulated device.
	As per claim 11, Eryurek discloses device engineering method according to Claim 10, wherein the device database (processing blocks …. monitoring database – para 0072) further stores information of all function blocks (collect statistical data (process variable data), from each of these blocks - para 0072) and parameters.
	As per claim 13, Eryurek discloses device engineering method according to Claim 10, wherein the simulated device further comprises: logics of access function (SPM blocks – para 0186; Fig. 38 and para 0185; Fig. 35-37 collects and monitors statistical process monitoring data – para 0179) blocks and individual parameters (mean, standard deviation, status parameter – para 0186).
	As per claim 14, Eryurek discloses device engineering method according to Claim 10, wherein the simulated device further comprises 
	logics of interpreting HART communication request (refer to rationale in claim 5), 
	accessing parameter values (user command, monitoring functionality, set of thresholds, detecting low variation like a stuck value … baseline value and standard deviation – para 0083; Fig. 38 and para 0186; setpoint – para 0187 – Note3: setting by a configuration GUI of threshold or alarm value reads on returned response indicative of performed devices logic in accessing values and threshold setting obtained from received diagnostic/monitoring request  originated from the SPM configuration user) and 
	HART (see below) communication response data (e.g. abnormalities and abnormal conditions returned … within the process plant during operation – para 0188; to obtain the collected SPM data … for viewing – para 0200; Fig. 47 and para 0204; see HART and plant hierarchy per Fig. 5, para 0090).
	As per claim 17, Eryurek discloses (device engineering method according to Claim 1), further comprising:
	accessing to a simulation database ( see tag ID database 614 in Maturana, para 0052, 0063; see Eryurek: SPM blocks – Fig. 2 -  and rules read by a OPC server - para 0025, 0085, 0183, 0201 - with readback of SPM data – para 0111, 0112, Fig. 4 -  into the database 403 – para 0112, 0179) in the simulation server (SS – refer to Mutarana’s tag server and rationale A in claim 1) ; and composing communication responses (see data collecting by the SPM framework – Fig. 4 - and read back of captured data into the database 43 from para 0112, 0179 ) by the one or more simulated devices (SD).
	As per claim 18, Eryurek discloses (device engineering method according to Claim 1), further comprising:
	simulating devices for device types of at least one of HART devices (para 0090), FF devices, Profibus devices (claim 10, pg. 23, para 0082), and ISA 100.
Claims 2-3 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon) and further of Nixon et al, USPubN: 2018/0109955 (herein Nixon2) and Copass et al, USPubN: 2015/0227617 (herein Copass)  
	As per claims 2-3, Eryurek discloses device engineering method according to Claim 1, further comprising instances of blocks (para 0194-0195; ADB or SPM blocks – para 0205a) maintained at OPC server (para 0201) representing nodes relationships in a field infrastructure topology or hierarchy of ADB-endowed devices (Fig. 2, 46) to be considered using rules at a SPM configuration layer (Fig. 4, 42) or a OPC browser (para 0202).
	Eryurek does not explicitly disclose 
	determining whether or not the simulated device (SD) is instantiated in the simulation server (SS).
	instantiating the simulated device (SD) in the simulation server (SS), if it is determined that the simulated device (SD) is not instantiated in the simulation server (SS).
	Nixon discloses a HART protocol (para 0275) and UI device in communication with industrial equipment subjected under checklist verification (para 0114, 0116; Fig. 3) or simulation test (fail-safe condition – para 0082), in terms of an interactive layer (Fig. 6, 8, 11) for parameterizing function to be performed (Fig. 4) by the network equipment, where the UI device’s browser enables graphical access of node (server ) among nodes (para 0136) of the Profibus/HART network(para 0057-0058) and control backbone of the process plant (para 0070-0071) for quest of resource information and configuration of request or a actuation command directed at the process plant (para 0126-0128), the nodes presented as visual blocks identifying functions (para 0060-0061) of the field devices (FD), wherein session-relevant blocks representing profile of an UI device can be instantiated by a session-oriented server (para 0229); hence instantiation of hierarchized blocks graphically representing FD function by a configuration platform or instantiation of UI device sessions by a server is recognized.
	In regard to configuring field devices function, Nixon2 also discloses field devices configuration as API/workstation for an engineer to instantiate one or more function blocks associated with an input or signal values directed at a field device, whereby the function (e.g. AI function block) along with unique device tag can be instantiated for output from the device to be collected (para 0072)
 	Copass also discloses instantiating, in a framework (para 0011, para 0064) interfacing with a givne device, of nodes associated with a device and unique device information or type of node (Fig. 12; para 0062), the creation of node instances using mapping description associating connection of data obejcts included with the nodes(para 0066, 0071), the connected node instances per effect of user commands attached with a controller or remote computer which can be a server (para 0084); hence possible use of remote server to instantiate node blocks pertaining to a device identification or type is recognized.
	Therefore, based on provision of blocks and block information by a OPC server in Eryurek where a Fieldbus device underlies (para 0090) a function via presetting of a OPC hierarchy, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement definition on devices and hierarchy (or Fieldbus tree/topology) relationships description in Eryurek so that the blocks data expressing the connectivity among the network devices are graphical representation (nodes, blocks) that can be added/created by a developer/designer (simulation engineer) as viewable instances, each representing a field device function to configure using a browser UI– as per Nixon2 -  or a server computer as in Nixon, in the sense that a simulation engineer or service can instantiate block of FD functions; that is, the simulated devices (SD)being instantiated via a configuration at a simulation server (SS – per rationale A in claim 1) or per Copass use of remote configuration server, the instantiating performed on basis of determining by a framework whether or not a simulated device (SD) block is already instantiated; because
	Profibus/HART (Foundation Fieldbus) networked devices purported to perform processes of an industrial plant are proprietary hardware/equipment (field devices having ID) existing in discrete quantity owned by the plant, and development of a simulation respective function of plant devices in accordance with the graphical relationships gathered and understood from a tree/hierarchy of nodes (e.g. ADB in Eryurek) from a server standpoint (e.g. OPC or simulation server) not only would benefit from ease in use of graphical tool affording flexible instantiation of discrete industrial functions, but also would be able to ensure that each created instance of a device representation ( function block of a hierarchy) has to befit a one-to-one correspondence with the very physical device (per the unique device ID) being considered for simulating the function, so as to not unnecessarily duplicating a device function with more than one instances thereof when a simulation framework builds logical blocs in accordance to defined hierarchy relationships as set forth above, the import of this one-to-one mapping being such that when the flow of operations is simulated, the proper sequence of industrial processes by way of the simulated devices would be deployed in strict order of operation depicted by the hierarchy of node instance, and in accordance with proper mapping of block function with its corresponding hardware identification, where this adherence to function-device mapping would ease effort of a subsequent diagnostic phase in being able to identify where among the hierarchy of deployed operations, a operational fault is to be addressed or or a specific device is to be correctively maintained.
Claims 4-6 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon), and further of Jundt et al, USPubN: 2018/0217580 (herein Jundt) 
	As per claims 4-6, Eryurek does not explicitly disclose (device engineering method according to Claim 1), further comprising: 
	(i) sending a communication request to the simulated device.
	(ii) analyzing the communication request by the simulated device.
	(iii) sending a communication response based on analysis result from the simulated device to the device management system.
	Sending message or alarm type request to be performed at a field device from a configuration UI is shown in Eryurek (check for Hot water liquid leak: message 360 – Fig. 40; check for Measurment Drift: message 376 – Fig. 41; message 382: check side, check pump, check loop, check temperature – Fig. 42; see Note2); and  requesting diagnostic or statistical data by a SPM application (para 0084) and detection of abnormal conditions (para 0188) from a field device in Eryurek SPM monitoring and data collecting paradigm (para 0081-0083) entails capability of a field device at a recipient end to interpret/analyze (**) a received request in accordance to the type of data/state to be returned to a requesting or analytic platform, and configuring of devices such as valves, transmitters via effect of SPM block (para 0088; Fig. 4) for statistical data to be returned to a configuration and data collecting application in Eryurek entails effect of a device being able to return the proper type of parameter as requested by the data collection application.
	Jundt discloses use of well-known communicator port connected to field devices such that, the field devices which upon receipt of simulated or test signals sent from a commissioning platform, communicate responses or measurements back for test/simulated signal responses to be analyzed for correctness of operations in the back-end field environment in regard to both logical and physical devices therein (para 0011-0012), including verifying a respective response as part of activities being commissioned of the device in the field environment (para 0099) in accordance with a field devices commissioning paradigm and tag processing (Fig. 3A, 3B and related text), or a simulation scenario, where response to simulated signals from the field devices are returned to the requesting module via a communcation interface for error checking analysis (para 0205); hence analysis of a received simulated signal at a field device and sending response based thereon from the simulated device to the device management system is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the communication for SPM data collecting and simulation scheme in Eryurek via use of OPC server so that communicator interface be established between a data collecting SPM system and field device fabric for Eryurek’s simulation or device diagnostic platform/service to implement sending a communication request (statistic data or 
simulated result) to the simulated device, enable analyzing the communication request by the simulated device – as per (**), and sending a communication response based on analysis result from the simulated device to the device management system – as per the simulated signals response in Jundt; because
	This bidirectional communicator means as set forth above, along with channeling effect thereby in support of a request/response scheme between analytic/diagnosis platform and simulated devices per the SPM/OPC infrastructure of Eryurek would provide a dedicated path and relaying intermediary for transmission, routing of signals from originator of request, as well as for reception of specific request-handling response from the entities being requested for a specific type of data or output, which would highly enhance quality of the diagnosis at the SPM framework, and would achieve a time-saving request/response turn-around cycle and timely detection of precise fault resulting from a specific type of operation or data response configured with the simulation or monitoring signals originated from Eryurek’s  OPC based simulation/diagnosis platform or simulation service (per rationale A in claim 1).
Claims 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon), and further of Stinus et al, “Field Device, Particularly Fluid Level-, Mass Flow-, Pressure- And Temperature Measuring Devices For Recording And Influencing Process Variables, Has Configurator Designed To Execute Configuration Of Field Device” , DE 102009028195 (translation), 02-17-2011, 11 pgs (herein Stinus) 
	As per claim 8, Eryurek does not explicitly disclose selecting the one or more device description files (DD files) with a device description service having one or more device information service libraries.
	Stinus discloses field device configurator and adapting of technical data file in configuring device simulation (see Abstract, pg. 1), the devices belonging to HART, Foundation Fieldbus industrial system associated with controlling and commmissioning field devices, using description file referring to the devices (pg. 2) as information adapted to configuration and parameterization of the devices (top pg. 3), the latter with device description files coupled with libraries of these description files (pg. 4-5), representing DD, EDD, and DTM standards in the Profibus/Fieldbus data exchange fields expressed in CFF (common file format).
	Therefore, based on use of displayed description and device information (para 0187, para 0089-0090) associated with a OPC server in Eryurek,  It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configurability of industrial devices in accordance with intents of a simulation server  associated with configuring simulation logic and parameterization thereof so that the configurability of targeted simulation include a server being capable of selecting the one or more device description files (DD files) with a device description service having one or more device information service libraries – as set forth in the configuration of device simulation per Stinus; because
 	ccnsideration of selective information from description files in a rather large library of devices coupled with a large spectrum of manufactured equipment made available as pool of HART/profibus type devices to consider by a framework such as in Stinus, signifies necessity of selection that particularly helps identifying a particular device whose characteristics would befit or satisfy a intended adaptation of hardware with a given industrial process or software function as part of the process of configuring monitoring and simulation by a server, notably when description or device information can be accessible at the server in form of node to node correlation and ADB blocks relationships as set forth per the SPM/OPC paradigm in Eryurek .
Claims 12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon), and further of Maneval et al, “Method For Improving a Diagnostic Function Of a Field Device”, DE 102007041240 (translation), 03-05-2009, pp 1-18 (herein Maneval)
	As per claim 12, Eryurek discloses device engineering method according to Claim 11, wherein the device database (database 43 from above) further stores a parameter type (on line process variable, status data – para 0076), a parameter size (setting, setpoint – para 0187), 
	Eryurek does not explicitly disclose database for store of an offset of parameter for a command transaction for parameters participating in a communication request or a communication response.
	Consolidation of knowledge via database for storing information associated with improving diagnostic capability of field devices in Profibus plants is shown in Maneval (see Abstract, pg. 1) via management of repositories and asset management geared to enhance equipment/asset maintenance and serviceability (pg.2) from computer-aided database and field operators (pg. 3); e.g. to alleviate downtime of plant processes, where knowledge store include diagnostic information on abnormal condition (pg. 4) related to processjng of field devices expressed as relationships of interconnected blocks or directed links among diagnostic block DB; for monitoring signal bearing valuable informaton of drift, noise,distortion, peaks and bias thereof (pg .5), including drift as gradual change or bias of a signal change evaluated as an offset to the normal level of the signal as part of statistical processing monitoring (middle pg. 5); therefore, consolidating knowledge on plant patterns diagnosis and statistical monitoring so as to include offset related to a signal transaction effecting a diagnostic type request to field device for collecting statistics data is recognized. 
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement historical data and configuration database in Eryurek so that the knowledge base include statistical record comprising an offset of parameter for a command transaction – diagnostic request type signal as per Maneval-  for parameters participating in a communication request or a communication response in accordance with the data monitoring/collecting of Eryurek; because
		space allocated for a offset (to a signal parameter) as abbreviated pointer implementation from a base location, as opposed to storing a whole address of each entry for the parameter changed values would spare memory or storage space of recorded entries in a knowledge database.
Claims 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon) and further of Baret et al, USPubN: 2019/0011906 (herein Baret)
	As per claim 15, Eryurek discloses device engineering method according to Claim 1, further comprising:
	creating the plant network hierarchy (PNH) in the device management system (hierarchy or tree – para 0089-0090,0092-0093, 0097; para 0025); and
	synchronizing (refer to claim 1) the data of the plant network hierarchy (PNH) and the data of the one or more registered devices (RD) to a simulation server (SS – refer to rationale A).
	Eryurek does not explicitly disclose 
	registering devices in the database in the device management system to create registered devices in the device management system; and
	configuring the registered devices by the device management system to create the one or more registered devices (RD) in the database in the device management system, prior to synchronizing the data of the PNH and the data of the RD to a simulation server (SS).
	Registering field devices into a respective database of a industrial plant as per Eryurek is more precisely shown as for registering field devices in terms of their basic information such as parameter data, quantitative settings, history data, context data, process state as illustrated in Baret’s database; that is database for maintaining device types, diagnostic reports, historical measures addressing a failure, evaluation of stored measures, process variables, measuremennt constitute an automation technology performs registring of field devices (para 0001-0002, 0009-0016), the maintained data on field devices in accordance with device types, measured data, success history or diagnostic, failure reports, and evaluation thereof being accessible as historical information or past, accumulated experience accessible via DB query towards further development such as patterns or predictive studying (para 0023—0042); hence field devices (FD) maintenance in database as registered FD as consultabble information existing prior to (***) ingesting of new information to a FD record from a subsequent diagnosis application, data monitoring or simulation runs is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement usability of database in Eryurek so that a device management system associated with industrial plant database is particularly configured to create registered devices in terms of historical or experience record persisted in the device management system, with effect of configuring the registered devices to create the one or more registered devices (RD) in a database – as illutrated in Baret’s approach - in the management system, as registered record information – as in Baret - pre-existing in the database prior to ingesting (per ***) or synchronizing new data; e.g. data of the PNH and of any RD synchronized to a simulation context of a server (such as an OPC server in Eryurek or ratinale A in claim 1); because
	use of database to make available device information such as device ID, type and relevant characteristics, basic information such as parameter data, quantitative settings, context data, process state and past experience data as set forth above as registered FD record managed by a database software would provide a source of reusable learning, fault/success handling measures, historical values or analytic, evaluation results, and device specific operational, or process state or values, where via effect of DB query, the information persisted from the registered devices can be made available (as pre-eixiting form of assistance data) to developers and designer as a form of assisting information, learning cues facilitating a designer, tester, operator in selectively adapting registered information towards analogous implementation of diagnosis, industrial process monitoring, simulating or predictive testing, or intelligent model learning. 
Claims 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Eryurek et al, USPubN: 2005/0197803 (herein Eryurek) in view of Maturana et al, USPubN: 2016/0179993 (herein Maturana) and Lutz et al, USPubN: 2017/0176982 (herein Lutz), further in view of Neil, USPubN: 2009/0300578 (herein Neil) and Nixon et al, USPubN: 2014/0282257 (herein Nixon) and further of Baret et al, USPubN: 2019/0011906 (herein Baret) and Groves et al, USPN: 8,893,013 (herein Groves)
	As per claim 16, Eryurek does not explicitly disclose ( device engineering method according to claim 15), further comprising:
	switching the communication requests from the control bus driver to the simulation server (SS), prior to simulating, for the device configuration, i) the configurable device parameters; ii) the non-configurable device parameters; and iii) the device status.
	Parametering a simulation via a GUI with presentation of options and process variables or programable state setting in Eryurek include interactive role in setting a simulated device or parameterizing a relevant operation such as configurable parameters (process configuration data, process variable data – para 0179; alerts, settings – Fig. 25, 38-39), non-configurable device parameters (e.g. historical data, industry specific data, environment regulation data – para 0179; device information – para 0089), and device status data (output data, alarms, simulation data – para 0179; status 115 – Fig. 39)
	Use of a remote server to prepare data, or contribute to performing a simulation has been rendered obvious per rationale A in claim 1; where redirecting traffic between a simulation server and the paricularly chosen field devies for a remote simulation would have been recognized.
	Normal processes communication between an industrial plant controller and field devices under the controlling scope of the controller is supported by one or more buses installed within the fabric of a Fieldbus network, as shown in Groves Fieldbus network, where buses are under effect of a respective driver, which is being managed by a bus controller for redirecting I/O, routing device signals (Fig. 4, 9)  from the bus drivers in conformance with source and destination policy or weight of the requests or priority of calls (col. 16, li. 20-46)
	Thus, as simulation and processing of I/O relates to message request or response passed between a external simulation framework or remote server mode (per rationale A in claim 1), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement communication settings associated with the simulation paradigm so that, prior to actual simulating and UI programming of parameters, per effect of enlisting configurable device parameters,  non-configurable device parameters; and device status from above, a communication controller included with the remote simulation mode would perform switching of communication requests from the control bus driver – as evidenced in Groves - to the simulation server; because
	this switching mechanism (actuated prior to an actual simulation) would free the system actual control bus drivers from their functional control scope in managing or rerouting I/O observed in industrial plant buses linking devices residing in the standard Fieldbus network fabric, and would handle immediate control of specific amount of I/O observed between selected simulated devices and the remote simulation platform, thereby increasing time efficiency of the command/data transfer required therewith in accordance with request-response paradigm construed only between an external simulator entity and targeted FD entities, the mechanism added with such processing capability so as to properly filter and prioritize requests (for remote simulation mode/traffic), while alleviating unnecessary strain on bandwidth usage allocated for the actual Fieldbus network and/or the tying down of proprietary controller resources pertinent to the industrial plant. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 29, 2022